     Case 2:20-cv-01315-APG-BNW Document 56 Filed 11/19/20 Page 1 of 4



 1    Jacob B. Lee
      Nevada Bar No. 012428
 2    Ashlee B. Hesman
      Nevada Bar No. 012740
 3    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      3100 West Ray Road, Suite 300
 4    Chandler, Arizona 85226
      Telephone: (480) 420-1600
 5    Fax: (480) 420-1695
      JLee@strucklove.com
 6    AHesman@strucklove.com

 7    Gina G. Winspear
      Nevada Bar No. 005552
 8    DENNETT WINSPEAR, LLP
      3301 North Buffalo Drive, Suite 195
 9    Las Vegas, Nevada 89129
      Telephone: (702) 839-1100
10    Fax: (702) 839-1113
      GWinspear@dennettwinspear.com
11
      Attorneys for Respondent Brian Koehn
12
      Hardeep Sull
13    SULL AND ASSOCIATES, PLLC
      520 South Seventh Street, Suite A
14    Las Vegas, NV 89101
      Telephone: (702) 953-9500
15    Fax: (702) 297-6595
      Dee@sullglobal.com
16
      Attorney for Petitioners
17
                                  UNITED STATES DISTRICT COURT
18
                                          DISTRICT OF NEVADA
19

20    SANDOR ANIVAL CORDOVA                                  Case No. 2:20-cv-01315-APG-BNW
      CARBALLO, et al.,
21                                                     STIPULATION TO EXTEND DEADLINES
                                 Petitioners,             AS TO MOTION TO STRIKE AND
22                                                            AMENDED COMPLAINT
      v.
23                                                                     (Third Request)
      WILLIAM BARR, et al.,
24
                             Respondents.
25

26          Pursuant to LR IA 6-1(a) and LR 7-1(a), the parties, through their respective counsel,

27   stipulate and respectfully request that the Court extend the remaining briefing deadlines related to

28   the Federal Defendants’ Motion to Strike Portions of Amended Complaint (Doc. 52) and Plaintiffs’

                                                     -1-
     Case 2:20-cv-01315-APG-BNW Document 56 Filed 11/19/20 Page 2 of 4



 1
     Amended Complaint (Doc. 51). This is the parties’ third request to extend the deadlines for
 2
     Defendants’ response to the Amended Complaint and the parties’ Stipulated Discovery Plan, and
 3
     first request to extend the deadlines related to the Motion to Strike. If granted, the new deadlines
 4
     will be as follows:
 5
                •   Plaintiff’s Response to Motion to Strike: December 2, 2020
 6
                •   Defendants’ Reply in Support of Motion to Strike: December 16, 2020
 7
                •   Defendants’ response to Amended Complaint and the parties’ Stipulated Discovery
 8
                    Plan: 14 days after ruling on Motion to Strike
 9
            On September 30, 2020, the Court granted Defendants’ Motion to Dismiss in part and
10
     dismissed all habeas corpus claims. (Doc. 46.) In that same order, the Court extended Plaintiffs’
11
     deadline to amend the Complaint to October 9, 2020. (Id.)
12
            On October 9, 2020, the parties stipulated to extend the deadline for Plaintiffs to file their
13
     Amended Complaint, for Defendants to file their response to the Amended Complaint, and for the
14
     parties to file their Stipulated Discovery Plan due to Plaintiffs’ counsel’s family health emergency.
15
     (Doc. 47.) The Court granted the Stipulation that same day. (Doc. 48.)
16
            On October 19, 2020, the parties stipulated to extend the deadline for Plaintiffs to file their
17
     Amended Complaint, for Defendants to file their response to the Amended Complaint, and for the
18
     parties to file their Stipulated Discovery Plan again due to Plaintiffs’ counsel’s continued family
19
     health emergency. (Doc. 49.) The Court granted the Stipulation the next day, on October 20, 2020.
20
     (Doc. 50.) As a result of the extension, Plaintiffs’ Amended Complaint was due on or before
21
     November 2, 2020; Defendants’ response to the Complaint and the parties’ Stipulated Discovery
22
     Plan were due on or before November 20, 2020. (Id.)
23
            On November 2, 2020, Plaintiffs filed their Amended Complaint. (Doc. 51.) Two days later,
24
     on November 4, 2020, the Federal Defendants filed a Motion to Strike Portions of Amended
25
     Complaint. (Doc. 52.) Plaintiffs’ response to the Motion to Strike was due on November 18, 2020.
26
     On that date, counsel agreed to seek the instant extensions of the deadlines for Plaintiffs’ response
27
     to the Motion to Strike, Defendants’ reply in support of the Motion to Strike, Defendants’ response
28

                                                     -2-
     Case 2:20-cv-01315-APG-BNW Document 56 Filed 11/19/20 Page 3 of 4



 1
     to the Amended Complaint, and the parties’ Stipulated Discovery Plan.
 2
            Good cause exists to grant the extensions. First, Plaintiffs’ counsel has continued to need to
 3
     dedicate time to her family health emergency. Second, continuing Defendants’ deadline to respond
 4
     to the Amended Complaint until after the Court has ruled on the Motion to Strike will conserve the
 5
     parties’ and the Court’s resources by eliminating the need for the parties to brief the same issues
 6
     twice (e.g., in the Motion to Strike and in a Motion to Dismiss). For these reasons, the parties
 7
     respectfully request that the Court extend the deadlines as outlined above.
 8
             DATED this 18th day of November 2020.
 9
                                                   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
10
                                                   By /s/Jacob B. Lee
11
                                                      Jacob B. Lee
12                                                    Ashlee B. Hesman
                                                      3100 West Ray Road, Suite 300
13                                                    Chandler, Arizona 85226
                                                      JLee@strucklove.com
14                                                    AHesman@strucklove.com

15                                                    Gina G. Winspear
                                                      DENNETT WINSPEAR
16                                                    3301 North Buffalo Dr., Suite 195
                                                      Las Vegas, NV 89129
17                                                    GWinspear@dennettwinspear.com
                                                      Attorneys for Respondent Brian Koehn
18
                                                  NICHOLAS A. TRUTANICH
19                                                United States Attorney
20
                                                   By /s/Brianna Smith (with permission)
21                                                     Brianna Smith
                                                       501 Las Vegas Blvd. So., Suite 1100
22                                                     Las Vegas, Nevada 89101
                                                       Brianna.Smith@usdoj.gov
23
      IT IS SO ORDERED.                                Attorney for Respondents
24
                  19th day of November, 2020.
      Dated this ____
25                                                 By /s/Hardeep Sull (with permission)
                                                       Hardeep Sull
26                                                     SULL AND ASSOCIATES, PLLC
                                                       520 South Seventh Street, Suite A
           ___________________________
27                                                     Las Vegas, NV 89101
      UNITED STATES DISTRICT COURT                     Dee@sullglobal.com
      JUDGE
28

                                                     -3-
     Case 2:20-cv-01315-APG-BNW Document 56 Filed 11/19/20 Page 4 of 4



 1                                             Attorney for Petitioners
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 18, 2020, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4
     Electronic Filing to the following CM/ECF registrants:
 5
                   Hardeep Sull
 6                 SULL AND ASSOCIATES, PLLC
                   520 South Seventh Street, Suite A
 7                 Las Vegas, NV 89101
                   Telephone: (702) 953-9500
 8                 Fax: (702) 297-6595
                   Dee@sullglobal.com
 9
                   Attorney for Petitioners
10

11                 NICHOLAS A. TRUTANICH
                   United States Attorney
12                 District of Nevada
13                 Brianna Smith
                   Assistant United States Attorney
14                 501 Las Vegas Blvd. So., Suite 1100
                   Las Vegas, Nevada 89101
15
                   (702) 388-6336
16                 Brianna.Smith@usdoj.gov
                   Attorney for Respondents
17

18                                                       /s/Jacob B. Lee

19

20

21

22

23

24

25

26

27

28

                                                   -4-
